Exhibit 4.29 Confidential Treatment Requested by China Finance Online Co. Limited [Translated from the original Chinese version] SHENZHEN SECURITIES INFORMATION CO., LTD PAYMENT NOTICE (ON PAYMENT TERMS OF SHENZHEN STOCK EXCHANGE PROPRIETARY INFORMATION LICENSE AGREEMENT) Shanghai Meining Computer Software Co., Ltd.: The Shenzhen Stock Exchange Proprietary Information License Agreement (Shenzhen Stock Exchange Basic Real-time Quotation Agreement Web and Wireless Version Application, No. SZ11SWJ03-02) that we both parties entered will expire on March 31, 2013, with the Contract Value of ***; according to the agreement, the Agreement shall be renewed automatically on annual basis, the effective term shall be from April 1, 2013 to March 31, 2014. Please make the payment of information fee with the total amount of *** before March 31, 2013. Payment Instruction: Account Name: Shenzhen Securities Information Co., Ltd Bank Name: Futian Branch of Shenzhen Merchants Bank Account No.:813588311610001 As notice hereby with appreciation, please cooperate with our work by making timely payment. Shenzhen Securities Information Co., Ltd SEAL:/s/company seal March 1, 2013 *** - indicates material omitted pursuant to a Confidential Treatment Request and filed separately with the Securities and Exchange Commission
